Citation Nr: 0104910	
Decision Date: 02/16/01    Archive Date: 02/20/01

DOCKET NO.  98-19 769A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the 
Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an effective date earlier than March 15, 1993 for 
service connection for a bilateral hearing loss disability.  

2.  Entitlement to an effective date earlier than March 15, 1993 for 
service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran served on active duty from September 1945 to December 1946 and 
from July 1952 to July 1955.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal 
from a June 1998 decision by the Department of Veterans Affairs (VA) 
Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico, which 
granted service connection for a bilateral hearing loss disability and 
tinnitus, effective March 15, 1993.  

The issues of the appropriate ratings for the veteran's service-connected 
bilateral hearing loss and tinnitus are addressed below.  See Manlincon v. 
West, 12 Vet. App. 238 (1999)


REMAND

In a separate decision of this same date, the  Board has reconsidered its 
March 1984 decision and granted service connection for a hearing loss based 
on that claim.  The RO should determine, in the first instance, the 
appropriate effective date for the grant of service connection for hearing 
loss in light of the Board's decision.  See Bernard v. Brown, 4 Vet. App. 
384 (1993); VA O.G.C. Prec. Op. No. 16-92, 57 Fed. Reg. 49,747 (1992).  

With regard to the veteran's claim for an earlier effective date for the 
grant of service connection for tinnitus, a review of the record discloses 
that in his April 1983 appeal the veteran referred to an attached 
audiologic evaluation as supporting his claim.  That report remarked on 
non-localized tonal tinnitus.  The report went on to associate the findings 
with noise induce insult and describe the resultant industrial impairment.  
The RO has not yet had an opportunity to consider whether such 
correspondence represented a claim for benefits.  

Finally, the RO's June 1998 rating decision also assigned a noncompensable 
rating for bilateral hearing loss and a 10 percent rating for tinnitus.  
The veteran initiated and perfected an appeal from the RO determination 
regarding the t the effective date of the grant of service connection.  
However, subsequently in VA Form 9 received in December 1998, the veteran 
also expressed disagreement with the ratings assigned for his hearing loss 
and tinnitus.  The record before the Board does not reflect that a 
statement of the case has been issued regarding the appropriate ratings for 
the veteran's service-connected bilateral hearing loss and tinnitus.  In 
Manlincon supra, the U.S. Court of Appeals for Veterans Claims (Court) 
indicated that in a case in which a veteran expressed disagreement in 
writing with an RO decision and the RO failed to issue a statement of case, 
the Board should remand the issue to the RO, not referred it there, for 
issuance of an SOC.

Accordingly, this case is REMANDED for the following:

1.  The RO should consider the issue of entitlement to 
an effective date earlier than March 15, 1993 for 
service connection for a bilateral hearing loss 
disability in light of the Board's reconsideration of 
its March 1984 decision and grant of service connection 
for a bilateral hearing loss. 

2.  The RO should also consider the issue of entitlement 
to an effective date earlier than March 15, 1993 for 
service connection for tinnitus in light of the report 
of tinnitus submitted with the April 1983 appeal.  

3.  The RO must review the claims file and ensure that 
all notification and development action required by the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475 is completed.  If an earlier effective date for 
the grant of service connection for bilateral hearing 
loss and tinnitus is denied, the appellant and the 
appellant's representative, if any, should be provided 
with a supplemental statement of the case (SSOC).  

4.  The RO should also furnish the veteran with a 
statement of the case as to the appropriate ratings for 
the veteran's service-connected bilateral hearing loss 
and tinnitus.  These issues should not be returned to 
the Board unless the veteran files a timely substantive 
appeal.

Thereafter, the case should be returned to the Board.  The Board intimates 
no opinion as to the ultimate outcome of this case.  The appellant has the 
right to submit additional evidence and argument on the matter or matters 
the Board has remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West Supp. 2000) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by the Board and 
the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	CONSTANCE B. TOBIAS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a decision of the 
Board of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a preliminary 
order and does not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



